DETAILED ACTION

	The pending claims are 1-17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Item 52 is disclosed as being “finger piece” or “central lumen”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
“wherein the base of the funnel-shaped end of the hollow needle to the neck of the funnel-shaped end of the hollow needle towards the direction of the sharp end of the hollow needle,” the relevant part, “wherein the base… to the neck… towards the direction of the sharp end of the hollow needle, discusses the base to the neck and then says “towards the direction” without indicating what is moving towards that direction. This makes it unclear what structure is configured “such that the funnel-shaped end of the hollow needle facilitates axial threading of a suture through the slotted bore of the hollow needle when the suture is inserted into the base of the funnel-shaped end of the hollow needle.”
Examiner will interpret the above limitation to mean “the base is at the proximal end which goes to the neck and ends at a distal point end of the hallow needle” for the purposes of compact prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoon (Pat No 5,797,927).
Regarding claim 1, Yoon discloses a laparoscopic suture passer, comprising: 
an elongated shaft (14); 
a jaw assembly (jaw assembly at distal end of shaft 14 in fig 3, Yoon, fig 3) coupled to a distal end of the elongated shaft (14) (Fig 3 shows jaw at a distal end of shaft, Gorski, fig 4), the jaw assembly (jaw assembly at distal end of shaft 14 in fig 3, Yoon, fig 3) comprising 
first and second jaw members (18, 20) hingedly associated with each other (Fig 4 shows jaws 18, 20 are hingedly associated, Gorski, fig 4), the jaw members (110, 160) configured for being alternately displaced relative to each other between an open position (open position of fig 1) and a closed position (closed position of fig 3) (Fig 1 and 3 shows jaws are configured to alternate from open to close positions, Yoon, fig 1 and 3); and 
a hollow needle (80) comprising a slotted bore (slot 106) extending along the entire length thereof (Yoon, col 8 line 40-45, fig 6), the hollow needle (80) having a blunt end and a sharp end opposite the blunt end (Fig 5 shows needle with opposite sharp and blunt ends, Yoon, col 16 line 26-59, fig 5), the blunt end of the hollow needle hingedly (pivoted) coupled to the first jaw member for being alternately hinged (pivoted) between a retracted position (retracted) (it is preferred for the needle to be retracted, pivoted or otherwise deflected in a manner to prevent the point of the needle from protruding beyond the outer surface of the opposed jaw, Yoon, col 9 line 35-53), 
wherein the hollow needle (80) is stowed in the first jaw member (18) (If retracted, slot 106 in the needle should be aligned with a slit formed in jaw 18 to permit suture material 104 to extend into the needle when the needle is retracted, Yoon, col 9 line 35-53), and a deployed position (deployed), wherein the hollow needle extends away from the first jaw member (18) (fig 3).
Regarding claim 2, Yoon discloses the laparoscopic suture passer of claim 1, wherein a longitudinal axis of the hollow needle (80) is parallel with a longitudinal axis of the first jaw (18) member when the hollow needle (80) is in the retracted position (retracted or pivoted) (Fig 5 shows needle 80 perpendicular to jaw 18 but is disclosed as being pivotable to retract therefore could pivot forward or backwards such that the axis is parallel with the jaw, Yoon, col 9 line 35-54), and wherein the longitudinal axis of the hollow needle (80) is perpendicular to the longitudinal axis of the first jaw member (18) when the hollow needle is in the deployed position (deployed) (Fig 5 shows needle 80 deployed with a perpendicular axis, Yoon, fig 5).
	Regarding claim 3, Yoon discloses the laparoscopic suture passer of claim 1, wherein the sharp end (100) of the deployed needle (80) is configured for traversing the second jaw member (20) as the jaw members (18, 20) are displaced relative to each other from the open position to the closed position (Fig 5 shows needle 80 adapted to opening 82 of jaw 20 configured for traversing when alternately opening and closing, Yoon, fig 3-5).
Regarding claim 4, Yoon disclose the laparoscopic suture passer of claim 3, wherein the jaw members (18, 20) respectively comprise cleaved distal tips (Fig 4 shows distal tips of jaws are cleaved, Yoon, fig 4) respectively having open slots (82 and 126) that form a contiguous slot in communication with the slot (106) of the hollow needle (80) when the jaw members (18, 20) are in the closed position (fig 4), and wherein the sharp end (100) of the deployed needle (80) is configured for passing through the cleaved distal tip (82) of the second jaw member (20) (Fig 5 shows needle 80 adapted to opening 82 of jaw 20 configured for traversing when alternately opening and closing, Yoon, fig 3-5).

    PNG
    media_image1.png
    285
    253
    media_image1.png
    Greyscale


Regarding claim 11, Yoon discloses the laparoscopic suture passer of claim 1, wherein the jaw members (18, 20) comprise opposing inner surfaces having teeth (teeth shown in fig 4) that intermesh together when the jaw members (18, 20) are displaced relative to each other from the open position to the closed position (Fig 4 shows inner surface with teeth that mesh, Yoon, fig 4).
Regarding claim 12, Yoon discloses the laparoscopic suture passer of claim 1, wherein the elongated (14) shaft is cylindrical (Fig 2 shows shaft 14 is a cylinder, Yoon, fig 2), and wherein each of the jaw members (18, 20) has a hemi-spherical cross-section (fig 1, 2, and 8), such that the jaw members, when in closed position, form a cylindrical member (fig 8) having a diameter that matches a diameter of the elongated shaft (Fig 8 shows jaws when closed have a diameter that matches the diameter of the shaft 14, Yoon, col 6 line 55-65, fig 8).
 Regarding claim 14, Yoon discloses the laparoscopic suture passer of claim 1, wherein the blunt end of the needle is funnel-shaped (funnel-shaped opening 122), the funnel-shaped end (122) of the hollow needle having a base (base of 122) and a neck (neck of funnel 122), 
wherein the base of the funnel-shaped end of the hollow needle (base of 122) to the neck (neck of 122) of the funnel-shaped end of the hollow needle (80) towards the direction of the sharp end (100) of the hollow needle (80), such that the funnel-shaped end (122) of the hollow needle (80) facilitates axial threading of a suture through the slotted bore (106) of the hollow needle when the suture is inserted into the base of the funnel-shaped end of the hollow needle (Opening 122 is used to feed suture into needle 80, Yoon, col 9 line 20-35).
Regarding claim 15, Yoon disclose the laparoscopic suture passer of claim 1, wherein the slotted bore (slot 106) faces distally when the hollow needle (80) is in the deployed position (deployed) (Fig 5 shows slot 106 facing distally, Yoon fig 5).
	Regarding claim 16, Yoon discloses the laparoscopic suture passer of claim 1, wherein the elongated shaft is rigid (outer tubular member 14 is made of a substantially cylindrical length of a substantially rigid material, such as stainless steel or other medically acceptable plastic or metal material and the device may be made from any suitable medical grade materials so shaft may be rigid or flexible depending on the material used, Yoon, col 7 line 32-35 and col 19 line 15-20).
Regarding claim 17, Yoon disclose a laparoscopic suturing system, comprising: 
the laparoscopic suture passer of claim 1; and 
a laparoscopic suture grasper (needle holder or clamping member) (suture material disposed in the needle can be grasped and removed from the instrument, Yoon, col 1 line 34-52 and col 3 line 6-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-10and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 5,797,927), and in view of Gorski (Pat No 10,405,851).
Regarding claim 5, Yoon discloses the laparoscopic suture passer of claim 1, but fails to disclose a linkage assembly.
However, Gorski teaches a device further comprising 
a linkage assembly (140, 390) extending along the elongated shaft (first and second cables 390, 394 extending distally through the handle assembly and elongate shaft and coupled to the flip jaws of the jaw assembly as described above with respect to FIGS. 14-17, Gorski, col 16 line 5-25), 
the linkage assembly (140, 390) affixed to the blunt end of the hollow needle (80 of Yoon) (Fig 10 shows flip jaw 140 is affixed to the end of the needle, Gorski, fig 10), wherein the hollow needle (80) is configured for being hinged (pivotable) from the retracted position to the deployed position in response to actuation of the linkage assembly (140, 390) (A first cable 390 and a first shim 360 can extend through a slot in the first base jaw 120 to the first flip jaw 140 to be selectively actuated by a user in an operation sequence through operation of a latching mechanism and toggle mechanism, Gorski, col 8 line 26-30; Yoon discloses that the needle may be pivotable, Yoon, col 9 line 35-54).
Yoon and Gorski are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting means of Yoon (needle to be retracted, pivoted or otherwise deflected in a manner to prevent the point of the needle from protruding beyond the outer surface of the opposed jaw) with the pivoting means and actuation of Gorski. Thus, advantageously, the illustrated toggle mechanism can allow a single trigger mechanism to actuate both a jaw open/close/open cycle and alternately advance a shim to retain a needle in one of the jaws (Gorski, col 15 line 39 through col 16 line 5).
Regarding claim 6, the combination of Yoon and Gorski teach the laparoscopic suture passer of claim 5, wherein actuation of the linkage (movement between positions) comprises applying a tensile force to the linkage assembly (140, 390) (Tension in the cable is used to switch between open and closed position, Gorski, col 15 line 39 through col 16 line 5).
	Regarding claim 7, Yoon and Gorski teach the laparoscopic suture passer of claim 5, wherein the linkage assembly (140, 390) comprises at least one wire (cable 390).
	Regarding claim 8, Yoon and Gorski teach the laparoscopic suture passer of claim 7, wherein the linkage assembly (160, 390) further comprises a sleeve (382) slidably disposed relative to the elongated shaft (14) (Fig 61-63 show 382 is capable of axial movement relative to the shaft, Gorski, fig 61-63), 
wherein the at least one wire (cable 390) comprises at least two proximal wires (first and second cables 390, 394) coupled to a proximal end of the sleeve (382) (Fig 62 shows cable 390 couples to latch tube 382 at proximal end via pin 392, Gorski, fig 62), and at a distal wire coupled between a distal end of the sleeve (382) and the blunt end of the hollow needle (80) (Fig 61 shows cable 390 couples to latch tube 382 at distal end via pin 392 and fig 15 shows coupling between distal end of sleeve and end of needle, Gorski, fig 61).
Regarding claim 9, Yoon and Gorski teach the laparoscopic suture passer of claim 5, further comprising: 
a handle (300); and 
a slider mechanism (382) operatively associated with the handle (300), wherein the linkage assembly (140, 390) is operably coupled between the slider mechanism (382) and the blunt end of the hollow needle (80 of Yoon) (Fig 61 shows cable 390 couples to latch tube 382 at distal end via pin 392 and fig 15 shows coupling between distal end of sleeve and end of needle, Gorski, fig 61), such that alternate displacement (rotation) of the slider mechanism (382) relative to the handle (300) alternately hinges the hollow needle (80 of Yoon) between the retracted position and the deployed position (Gorski discloses movement of latch tube 382 applies tension to cables actuating flip jaw 140 between positions, Gorski, col 16 line 25-41).
Regarding claim 10, Yoon and Gorski teach the laparoscopic suture passer of claim 9, further comprises: 
a finger piece (first and second levers 312, 322) operably associated with the handle (300); and 
another linkage assembly (drive rod 342) operably coupled between the finger piece (312, 322) and at least one of the jaw members (100 of Gorski), such that alternately displacement of the finger piece (312, 322) relative to the handle (300) alternately displaces the jaw members (100) relative to each other between the open position and the closed position (Accordingly, upon initial movement of the levers 312, 322 toward handle body, (FIGS. 46-47), posts 344 are guided through driving segments 316, 326 of drive slots 314, 324 to longitudinally translate drive rod 342 and close base jaws 120, 170 (FIG. 47), Gorski, col 12 line 33-52; A combined tissue clamping and suturing instrument includes a pair of opposed jaws selectively actuated by operation of a handle portion, Yoon, abstract, col 18 line 42-57).
	Regarding claim 13, Yoon discloses the laparoscopic suture passer of claim 12, but fails to disclose the diameter of shaft.
However, Gorski teaches wherein the diameter of the elongated shaft (14 of Yoon) is equal to or less than 5mm (Gorski, col 6 line 27-60).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 5,797,927), and in view of Everett (Pat No 2,814,296).
Regarding claim 14, Yoon discloses the laparoscopic suture passer of claim 1, in arguendo that Yoon fails to disclose a funnel opening at the blunt end of the needle.
However, Everett teaches a needle wherein the blunt end of the needle (needle) is funnel-shaped (fig 2 see below), the funnel-shaped end of the hollow needle having a base and a neck, 

    PNG
    media_image2.png
    142
    247
    media_image2.png
    Greyscale

wherein the base of the funnel-shaped end of the hollow needle to the neck of the funnel-shaped end of the hollow needle towards the direction of the sharp end of the hollow needle (a shallow concave circumferential groove formed at its rear end, the extreme end having a conical taper 4, Everett, col 2 line 1-10, fig 2), such that the funnel-shaped end (proximal end shown in fig 2 above) of the hollow needle facilitates axial threading of a suture through the slotted bore of the hollow needle when the suture is inserted into the base of the funnel-shaped end of the hollow needle (the wider proximal end is configured such that it would be easier to load a suture through, Everett, col 2 line 10-33, fig 2).
Yoon and Everett are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture loading funnel of Yoon (funnel-shaped opening 122) with the proximal needle and location of the funnel of Everett. Doing so would create a larger opening at the proximal end of the needle which would facilitate loading of suture material (Everett, col 2 line 10-33, fig 2). Furthermore, Yoon discloses that the funnel-shaped opening 122 is used to facilitate loading of the suture thread (the suture material extends into a funnel-shaped opening 122 formed in the outer surface 77 of jaw 18 in communication with a groove 124 formed along the jaw from the funnel-shaped opening to a bend 126 at the distal end or tip 127 of the jaw where the groove turns upward, looking at FIG. 5, to communicate with the interior of tubular needle body 92, Yoon col 8 line64 through col 9 line 12). Everett discloses that funnel shaped end of the needle is used to facilitate loading of suture (Everett, col 2 line 10-33, fig 2). Because both Yoon and Everett teach a funnel for loading suture material, it would have been prima facie obvious to substitute one funnel location for the other with the expectation that it would still function in loading the suture material. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." Id. at 301, 213 USPQ at 536.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771
/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771